RECORD IMPOUNDED

                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0665-17T3

STATE IN THE
INTEREST OF J.R.
_________________________

                Submitted October 15, 2018 – Decided October 22, 2018

                Before Judges Haas and Sumners.

                On appeal from Superior Court of New Jersey,
                Chancery Division, Cumberland County, Docket No.
                FJ-06-0241-17.

                Joseph E. Krakora, Public Defender, attorney for
                appellant J.R. (Al Glimis, Designated Counsel; William
                P. Welaj, on the brief).

                Jennifer     Webb-McRae,       Cumberland       County
                Prosecutor, attorney for respondent State of New Jersey
                (Stephen C. Sayer, Assistant Prosecutor, of counsel and
                on the brief).

PER CURIAM

       Following a bench trial, J.R., a juvenile, was adjudicated delinquent for

acts which, if committed by an adult, would constitute second-degree aggravated

assault, N.J.S.A. 2C:12-1(b)(1); fourth-degree possession of a weapon for an
unlawful purpose, N.J.S.A. 2C:39-4(d); and second-degree conspiracy to

commit aggravated assault, N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:12-1(b)(1).

The trial judge imposed concurrent, suspended two-year terms on the aggravated

assault and conspiracy charges, and a concurrent, suspended one-year term on

the weapons charge, and placed J.R. on probation for eighteen months.

      On appeal, J.R. argues that "there was insufficient evidence in the trial

record to support the trial court's conclusion [that he] was guilty of any of the

three charges brought against him." After reviewing the record in light of the

applicable legal standards, we affirm.

      The charges against J.R. stemmed from an incident that occurred late in

the afternoon on November 25, 2016. On that date, the victim was walking

down the street when an occupant in a passing car shot him twice with a paintball

gun. The shots came from the driver's side window of the vehicle. The second

paintball struck the victim in his right eye, and he continues to suffer from

"cloudy" vision. The victim was not able to identify the car or the assailant who

shot him.

      Detective Kenneth Leyman was one of the police officers who reported to

the scene. He observed two, broken pink paintballs on the sidewalk, as well as

two pink paintball strikes on the front of a building near where the victim was


                                                                         A-0665-17T3
                                         2
hit. The detective reviewed a number of recordings made by video surveillance

cameras in the area and was able to determine that the car involved in the

shooting was a two-door Honda Civic with tinted windows.

      Several days later, the police observed a car matching that description,

parked in front of a house where C.F., a high school student, lived. Detective

Leyman went to the scene and saw numerous pink paintball strikes on the front

of a building across the street from C.F.'s home. Detective Leyman also learned

that just three days before the victim in this case was shot, two students at the

high school reported that C.F. was shooting paintballs out of a vehicle in front

of the school. Detective Leyman checked the registration of the car in front of

the house and learned it was owned by C.F.'s girlfriend.

      Detective Leyman set up a surveillance of the car that continued for

several days. During that period, the police saw C.F. driving the car on several

occasions. The detective then obtained, and executed, a search warrant for the

car. During the search, the police found six paintball guns, and thousands of

paintballs, including several that were pink. One of the guns was a pump-action

model. That gun contained a pink paintball that had exploded.




                                                                         A-0665-17T3
                                       3
       Detective Leyman next interviewed C.F. at the police station. 1 At first,

C.F. denied any involvement in the shooting. However, after learning of the

victim's injury and speaking with his mother, C.F. stated that J.R. shot the victim

with the pump-action paintball gun through the driver's side window of the car

while C.F. was driving it.

       C.F. repeated this account at the trial. C.F. explained that he initially lied

to Detective Leyman about knowing anything about the shooting because he

wanted to protect both himself and J.R., who was his close friend and "right -

hand man." Although J.R.'s attorney vigorously cross-examined C.F. on the

question of J.R.'s involvement in the shooting, C.F. insisted that J.R. had been

the shooter.2

       J.R. did not testify at the trial. However, his attorney called C.F.'s mother,

T.M., as a witness. T.M. stated that C.F. told her "[i]t had to be [J.R.] that was

with me in that car that day." T.M. agreed with C.F., stating "[t]hat's who it

probably was. That's who you are with all the time."



1
    C.F.'s mother was present throughout the interview.
2
   Sometime prior to the trial, C.F. pled guilty to two charges, second-degree
aggravated assaulted and third-degree possession of a weapon for an unlawful
purpose, as the result of his involvement in the incident. In accordance with the
plea agreement, the trial court sentenced C.F. to one year of probation.
                                                                             A-0665-17T3
                                          4
      Based on this record, Judge Gary Wodlinger found that the State had met

its burden of establishing J.R.'s guilt beyond a reasonable doubt on all three

charges. In his oral opinion, the judge found all of the witnesses, including C.F.,

to be credible. The judge explained the basis for his credibility determination

concerning C.F. in the following specific terms:

                   His testimony was - - I wrote it down in big bold
            letters, reluctant snitch. He really wasn't interested in
            telling on his buddy in life. That was the last thing he
            wanted to do. He seemed less protective of . . . himself
            than he was of his friend. That's my sense of the
            testimony.

                   That's how I heard the relationship described, and
            really not rebutted anywhere during this trial. I believe
            the testimony that he offered here, live in court, about
            what happened that day, is the absolute truth about what
            happened.

      The judge rejected defendant's argument that C.F. was not credible

because he initially denied knowing anything about the shooting, and then

implicated J.R. after learning there was surveillance video showing the incident.

The judge stated:

                  In the background noise, testimony, the
            evolutionary version of [C.F.'s] story was just that. The
            bi-product of good police work, done by a trained
            detective, who was able to get the star witness to
            ultimately tell him exactly what happened, so he could
            figure out what happened and who should be properly
            charged.

                                                                           A-0665-17T3
                                        5
This appeal followed.

      On appeal, J.R. contends that C.F. was not a credible witness because his

story changed during his interview with Detective Leyman, and he may have

decided to shift the blame to J.R. to protect himself and his mother from a

potential lawsuit by the victim. Therefore, J.R. argues that the judge erred by

relying on C.F.'s account of the incident to find J.R. guilty of the three offenses.

We disagree.

      Our standard of review in juvenile delinquency cases is the same as the

one applicable to any court's decision after a bench trial. The standard is not

whether the verdict was against the weight of the evidence, but rather "whether

there is sufficient credible evidence in the record to support the judge's

determination."    In re R.V., 280 N.J. Super. 118, 121 (App. Div. 1995).

Moreover, we are obliged to "give deference to those findings of the trial judge

which are substantially influenced by [the] opportunity to hear and see the

witnesses and to have the 'feel' of the case, which a reviewing court cannot

enjoy." State v. Locurto, 157 N.J. 463, 471 (1999) (quoting State v. Johnson,

42 N.J. 146, 161 (1964)).

      "[T]he factual findings of the trial court are binding on appeal when

supported by adequate, substantial, credible evidence." In re W.M., 364 N.J.

                                                                            A-0665-17T3
                                         6
Super. 155, 165 (App. Div. 2003). "[W]e do not disturb the factual findings and

legal conclusions of the trial judge unless we are convinced that they are so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice[.]" Rova Farms

Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J. 474, 484 (1974) (quoting

Fagliarone v. Twp. of N. Bergen, 78 N.J. Super. 154, 155 (App. Div. 1963)).

      Applying these standards, we discern no basis for interfering with Judge

Wodlinger's well-developed findings, conclusions, and disposition on these

charges. The judge credited C.F.'s testimony that J.R. shot the victim with the

paintball gun while C.F. drove the car down the street. The judge made detailed

credibility findings explaining his reasons for believing C.F.'s account of the

incident, and we defer to those determinations.      Locurto, 157 N.J. at 471.

Therefore, we conclude that Judge Wodlinger's factual findings are fully

supported by the record and, in light of those facts, his legal conclusions are

unassailable. We therefore affirm substantially for the reasons that the jud ge

expressed in his well-reasoned oral opinion.

      Affirmed.




                                                                         A-0665-17T3
                                       7